DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.  Applicant’s supplemental amendments filed 11/25/2020 will be examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,6,10,15,17, 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varney US 20100199727 (hereinafter referred to as Varney).

Regarding claim 1, Varney discloses a lock  (10) for a door lever handle (12), the lock comprising: 
a base (60, 62, 16) configured to mount the lock to a door (14) having a lever handle (12); 
a lever handle guard (54,56, 58, 18) pivotally attached to the base, the lever handle guard being pivotable between a locking position (fig.1-3) and a non-locking position (fig.4-5), wherein the lever handle guard is securable in the non-locking position, the lever handle guard comprising: 
a first guard portion (top portion above 12, fig.2) arranged to prevent rotation of the lever handle beyond a first rotation angle (beyond dashed line shown in fig.2) in a first direction (counter clockwise) when the lever handle guard is in the locking position; 
a second guard portion (bottom portion below 12, fig.2) arranged to prevent rotation of the lever handle beyond a second rotation angle (beyond dashed line shown in fig.2) in a second direction (clockwise) when the lever handle guard is in the locking position, the second direction being opposite to the first direction; and 
a blocker (24) positioned to prevent movement of the lever handle guard from the non- locking position to the locking position; 
wherein, when the lever handle guard is secured in the non-locking position, the first and second guard portions are arranged to permit rotation of the lever handle in the first and second rotation directions beyond the first and second rotation angles (beyond the first and second rotation angles are considered beyond positions of dashed lines in fig. 2 but before reaching positions shown in fig.4 and 5 – position of handle 

Regarding claim 3, Varney discloses the lock of claim 1, wherein the first and second guard portions are connected to one another. (fig.1-5) 

Regarding claim 6, Varney discloses the lock of claim 1, wherein the lever handle guard is pivotable relative to the base about a pivot axis (22). (fig.1-5)

Regarding claim 10, Varney discloses the lock of claim 1, wherein a first end (60) of the base includes a recess (154) arranged to receive at least a portion (94) of the lever handle guard.

Regarding claim 15, Varney discloses the lock of claim 1, wherein the lever handle guard is securable in the locking position. (fig.1-5)

Regarding claim 17, Varney discloses the lock of claim 1, wherein the base is attachable to the door via a door knob cylinder piece (cylinder piece of door handle 12, not labeled; NOTE: Merriam-Webster online defines knob as “a small rounded ornament or handle” – due to the rounded surface of the cylinder piece of the door handle, Examiner interprets this to fulfill the definition of knob).

Regarding claim 34, Varney discloses the lock of claim 1, wherein the base includes an opening (center opening, fig. 1-5) positioned to receive door handle components when the lock is mounted to a door.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbella et al. US 4229030  (hereinafter referred to as Corbella).

Regarding claim 1, Corbella discloses a lock  (10) for a door lever handle (12), the lock comprising: 
a base (3) configured to mount the lock to a door (5, via other components) having a lever handle (7,15); 
a lever handle guard (1,11,10,11a,10,12) pivotally attached to the base, the lever handle guard being pivotable between a locking position (fig.1) and a non-locking position (fig.4), wherein the lever handle guard is securable in the non-locking position, the lever handle guard comprising: 
a first guard portion (10,10a) arranged to prevent rotation of the lever handle beyond a first rotation angle (acute angle upwards, i.e. before reaches to position as shown in fig.3) in a first direction (counter clockwise) when the lever handle guard is in the locking position; 
a second guard portion (11,11a) arranged to prevent rotation of the lever handle beyond a second rotation angle (acute angle downwards) in a second direction (clockwise) when the lever handle guard is in the locking position, the second direction being opposite to the first direction; and 
a blocker (16) positioned to prevent movement of the lever handle guard from the non- locking position to the locking position; 


Regarding claim 2, Corbella discloses the lock of claim 1, wherein the first and second guard portions include first and second portions of a loop (fig.1-3)

Claim(s) 25, 38, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeager US 4947663 (hereinafter referred to as Yeager). 

Regarding claim 25, Yeager discloses a lock for a door lever handle, the lock comprising: 
a base (2) configured to mount the lock to a door (1) having a lever handle (4), 
a lever handle guard (6) pivotally attached to the base (via 7), the lever handle guard being pivotable between a locking position (fig. 4) and a non-locking position (fig.3) and being rotatable about a vertical pivot axis (rotates along a vertical axis of the page – from fig.3 to 4 therefore considered to be “about” a vertical pivot axis); 8750587.1Application No.: 15/705,211-5- Docket No.: E0405.70038US00 Supplemental AmendmentReply to Office Action of May 27, 2020 
wherein the lever handle guard is securable in a non-locking position (via force from spring 10) to permit rotation of the lever handle, and when secured in the non-locking position, the lever handle guard is not pivotable (because the force is holding 6 in the non-locking position, prior to user interaction the handle guard is not pivotable on its own, the spring holds 

Regarding claim 38, Yeager further discloses the lock of claim 25, wherein the base includes an opening (not labeled, where 4 is inserted into 2) positioned to receive door handle components when the lock is mounted to a door. (fig. 1-4)

Regarding claim 39, Yeager further discloses the lock of claim 25, wherein the base is adapted to be fixedly attached to the door, separate from the door handle (see screws that lock base 2 to the door, fig.1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbella US 4229030 (hereinafter referred to as Corbella), as applied to claim 1 above and further in view of Palmenberg US 372326 (hereinafter referred to as Palmenberg).  


Palmenberg teaches the lock with a lever handle guard (d) that is attached to a base (f) via first and second rods (upper g, and unlabeled rod at bottom, connected to lower e), 
	(claim 12) wherein the one or more rods include one or more protrusions (top of g, washer end at the bottom – unlabeled),
(claim 13) the one or more protrusions are arranged to block movement of the lever handle guard from the locking position to the non-locking position.
However, it would have been obvious to modify the single rod of Corbella into two rods, as taught by Palmenberg in order to provide the device with two separate points of attachment to the base, thus creating a more secure guard. 


Allowable Subject Matter
Claims 4-5,7, 26-37,40 are allowed.	
Claim 13,33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Mininberg does not teach specifically wherein movement of the first and second guard portions allows the handle guard to pivot.  References of record, such as Yeager, Bernsley or Berton, does not teach that the first and guard portions of the handle guard move towards one another, as recited in amended claim 4. 



Regarding claim 26, Mininberg does not teach the amended language of claim 26, specifically, wherein the movement (now positively recited whereas previously, it was only required to have the capability of moving) of the first guard closer to the second guard unsecures the lever handle guard.  This limitation is not taught by other references of record, such as Yeager, Berton, or Bernsley. 

Regarding claim 31, Although Examiner maintains that there is some degree of movability of the first and second guard portions, there is no disclosure in Mininberg that supports that the first guard portion moves closer by a sufficient distance in order to move the first guard portion away from the blocker. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.  This limitation is not taught by other references of record, such as Yeager, Berton, or Bernsley.

Regarding claim 13, references of record do not teach the limitations of claim 13 as well as its preceding claims. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,6,8,10-12,15,17,34-35,25,38,39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to locks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675